 Case 4:19-cv-10163-JEM Document 11 Entered on FLSD Docket 09/25/2019 Page 1 of 1

 AO 399 (01/09) Waiver of the Service of   Surnmons




                                           UNITBn STRTBS DISTzuCT CoURT
                                                                           for thc



                       Pedro Cabre, et al.
                                                                                 )
                             Plaintiff
                                                                                 )
                                                                                 )   Civil Action No. 4:'l 9-cv-1      01   63-JEM
                  Cotton Holdings lnc., et al.                                   )
                                 Defendant                                       )

                                                WAIVER OF THE SERVICE OF SUMMONS

To:    Sara Faulman
              Qrlante of the   plaintiff's attorney or unrepresented plaintffi

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fotm, and a prepaid means of retuming one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this                          case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of seruice.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                0912012019              the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


Date: g           4       lo t9
                                                                                               Signature of flte attorney or               party

                   Cotton Commercial USA                                                                    Dale A. Evans, Jr
        Printed name of party waíving service of summons                                                         Printed name
                                                                                                      777 South Flagler Drive
                                                                                                       Suite 215 East Tower
                                                                                                     West Palm Beach, FL 33401

                                                                                                                    Address

                                                                                                      dale.evans@lockelord.com
                                                                                                                E-mail address

                                                                                                              (561 ) 820-0248
                                                                                                              Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ofseling a summons
and_c_omplaint. A defendant who is located in the United States and who fails to return a signed waiveiof service réquested by a plaintiff located in
the United States will be requited to pay the expenses ofservice, unless the defendant shows good cause for the failuì'e.

           "Good causc" docs ¡zol includc a belicfthat thc lawsuit is groundlcss, or that it has bccn brought in an improper venuc, or that the court has
no jurisdiction over this mattel or over the defendant or the defendant's properfy.

        Ifthe waíver is signed and returned, you can       still make these and all other defenses and objections, but you cannot object to the   absence   of
a summons or of seryice.


   _       If you waive sewice, then you must, within the time specified on the waiver form, serve an answer or a motion undel Rule l2 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
